DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cut-out” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8, the limitation “a door coupled to the hinge structure to the telecommunications chassis can pivot with respect to the hinge structure independent of a pivoting motion of the hinge structure” is not understood.  If the door can pivot relative to the chassis “independent of a pivoting motion of the hinge” then it would appear there are multiple hinge structures which creates confusion.
Claims 6 and 13, these claims contain the limitation “a cut-out” which is not defined in the specification or in the drawings and therefore cannot be properly evaluated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11-14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, U.S. patent 9,366,064.
Regarding Claim 1, Chen ‘064 teaches:
“A hinge assembly (fig. 10) for pivotally coupling a door to a telecommunications chassis (see * below), the hinge assembly comprising: a unitarily-formed one-piece hinge structure (400) configured to attach the door to the telecommunications chassis (see ** below), the hinge structure defining a door pivot point (see element 500, see *** below) and a hinge pivot point (see element 600, see *** below)  that is spaced from the door pivot point (see figs. 12-14), wherein a door (210) coupled by the hinge structure to the telecommunications chassis (70/100) can pivot with respect to the hinge structure independent of a pivoting motion of the hinge structure with respect to the telecommunications chassis (see 112 rejection above), wherein the hinge structure further defines at least a portion of a pivot limiting structure spaced from the hinge pivot point (see 410), the portion of the pivot limiting structure defined by the hinge structure being configured to interact with the telecommunications chassis in limiting the pivoting motion of the hinge structure (see figs. 12-14), wherein the hinge structure is configured such that when the door is at a fully closed position with respect to the telecommunications chassis, the door pivot point of the hinge structure is configured so as to be positioned forward of a vertical front face panel of the door (see figs. 12-14, see element 500 relative to element 150) and when the door is at a fully open position with respect to the telecommunications chassis, the door pivot point of the hinge structure is configured so as to be positioned rearward of the vertical front face panel of the door” (see figs. 12-14, see element 500 relative to element 150).
*Examiner’s Note: Examiner notes that the claim language referenced above contains a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].
**Examiner's Note: Examiner notes that the above referenced claim language does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Chen ‘064, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
***Examiner’s Note: Examiner notes that the limitations “defining a door pivot point and a hinge pivot point” does not require specific structures.  A structure can “define” a point without actually requiring a specific structure since “pivot points” are geometric constructs.  Elements 500 and 600 do indeed “define” the pivot points”, but the claim language is interpreted as not requiring that the elements 500 and 600 are structurally limited as only pivot points. 

Regarding Claim 2, Chen ‘064 teaches:	
“a fastener (135) for removable mounting to the telecommunications chassis for keeping the hinge structure coupled to the chassis without interfering with the pivotal motion of the hinge structure (see * below)”
*Examiner’s Note: Examiner notes that the above claim contains the claim language “for removable…hinge structure“, and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].

Regarding Claim 3, Chen ‘064 teaches:	
“the pivot limiting structure is defined by a slot (410 on the hinge structure that is spaced from the hinge pivot point that is configured to interact with a pin (500, see * below) of the telecommunications chassis”
*Examiner’s Note: Examiner notes that pin 500 can define the door pivot point while also being separate claim element.  See discussion of elements 500 and 600 in rejection of Claim 1.

Regarding Claim 5, Chen ‘064 teaches:
“hinge structure defines a wall (see below) configured to be contacted by the door when bringing the door from an open position toward a closed position so as to start the pivoting motion of the hinge structure in a closing direction” (see ** below)

    PNG
    media_image1.png
    269
    653
    media_image1.png
    Greyscale


**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to be…a closing direction”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Chen ‘046, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 6, Chen ‘064 teaches:
“the hinge structure defines a cut-out (see below) configured to accommodate a similar door that is below the door coupled by the hinge structure when the door coupled by the hinge structure is in an open position” (see ** below)

    PNG
    media_image2.png
    342
    413
    media_image2.png
    Greyscale

**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to accommodate…an open position”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Chen ‘046, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).

Regarding Claim 7, Chen ‘064 teaches:
“wherein at least a portion of the hinge structure defines a curved configuration (see figs. 12-14 which show a curved configuration) to provide edge protection for optical fibers (see * below)”
*Examiner’s Note: Examiner notes that the above claim contains the claim language “to provide edge protection for optical fibers“, and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].

Regarding Claims 8-9 and 11-14, Chen ‘064 teaches:
“A telecommunications system comprising: a telecommunications chassis (see elements 70/100); and a door (see 210) pivotally attached to the telecommunications chassis via a hinge assembly…(the remaining limitations are taught by the prior art as set forth in the rejection of claims 1-3 and 5-7 below)”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘064 as applied to claims 1-3, 5-9, and 11-14 above, and further in view of Kuroda, U.S. Patent 5,845,366.
Chen does not teach:
“the pivot limiting structure is defined by a spring-loaded pin on the hinge structure that is configured to interact with an opening on the telecommunications chassis”
Kuroda teaches:
“the pivot limiting structure is defined by a spring-loaded pin (elemenet 7a) on the hinge structure (element 1) that is configured to interact with an opening on the telecommunications chassis (see fig. 3A, element 8, element 7a)”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Chen with a spring-loaded pin on the chassis on the hinge structure and interacting with an opening on the telecommunications chassis because that permit “positive locking” of the door in an open position and would prevent accidental closure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677